AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page I of I



                                                     UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                                     V.                                                      (For Offenses Committed On or After November I, 1987)



                     Roberto Ramon Cano-Ramirez                                                              Case Number: 2:19-mj-11403

                                                                                                             Jo Anne Tyrell
                                                                                                             Defendant's Attorney


REGISTRATION NO. 91479298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint            ___
                                         _________________________    ___;:;




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                  Nature of Offense                                                                            Count Number(s)
8:1325                                           ILLEGAL ENTRY (Misdemeanor)                                                                  1

 D The defendant has been found not guilty on count( s)
                                    --------------------
 •    Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             /
                                     ~TIME SERVED                                                        • ________ days
 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Friday, December 6, 2019


              ~t~\
               .\,    \.   \'.   '--!)!
Received       I           N'N\-", •J,
                                    \-,\\,       :
              DUSM                                                DEC - 6 2019                             ORABLE RUTH B      EZ MONTENEGRO
                                                                                                         ITED STATES MAGISTRATE JUDGE
                                                        CLEH~, -!:-: .k:-• 1 ,: : ,   ,.   •,_)l;RT
                                                     SOUTHE>;'. ·.,;r~-    . ''l'     ::.•    IFORNIA
                                                     BY                                       ~EPUTY
                                                                     ·- -                                                                               2:19-mj-11403
Clerk's Office Copy
